Claims 16 and 21 to 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In clam 16, the word “and” should be present prior to the last member of this group to clarify the breadth of the group.
	In claim 21 formula (III) is not defined.  Also reference to (b2) lacks antecedent basis.
	In claim 23 it is unclear if this excess is a molar or weight excess.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 to 14, 16, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. 2007/0060732, as evidenced by the Acclaim 4200 and Acclaim 8200 data sheets.
	Yang et al. teach a method for making a silane terminated polymer in which an isocyanate terminated polyurethane prepolymer (prepared from a polyether polyol) is reacted with an aminoalkoxysilane in the presence of a bismuth catalyst.  See for instance paragraphs 9 and on, paragraph 17, and the working examples, paragraphs 33 and on as well as paragraph 39.  This meets not only the general reactants in claim 12 but also the more specific reactants found in 14.  
	With regard to the claimed water content the Examiner notes the following.
	See claims 4 and 5 of Yang et al. (which are part of the original disclosure) which teach that the polyether polyol contains up to about 1000 ppm water.  This embraces the entire claimed range of from 50 to 250.  More importantly note that the working examples use Acclaim 4200 and Acclaim 8200 polyether polyols.  As can be seen from the data sheets, Acclaim 4200 has a moisture content of < .03 wt% (or 300 ppm) while Acclaim 8200 has a maximum moisture content of .3 wt% (or 300 ppm).  
	Given both the teachings in the claims of Yang et al. and the teachings in the data sheets noted above, one having ordinary skill in the art would have anticipated a water content of between 50 to 250 ppm.  Note for instance that the range embraced by the prior art (0 to 300) embraces 2/3 of the claimed range (50 to 250) and such a large percentage of overlap rises to the level of anticipation.  
	On the other hand, if not anticipated the claimed water content would have been obvious over the teachings in Yang et al. which discloses a range that completely contains the claimed water content.
	For claim 13 see paragraph 20 as well as the working examples which show a temperature within this range. 
	For claims 16 and 17 see the specific aminosilanes found in paragraph 15.
	For claim 21 note that this allows for other components.  While it excludes (b2) (which is not defined in this claim but is defined in claim 18 as a di- or poly-isocyanate) it does allow for (b1) which can be a di- or poly-isocyanate such that the presence of this reactant is embraced by claim 21.  Additionally claim 12 uses the term “comprises” such that there is nothing specifically excluding the diisocyanate reactant in Yang et al.

Claims 15 and 21 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by the Acclaim 4200 and Acclaim 8200 data sheets.
	For claim 15 note that adjusting the molar amount of each component, in an effort to obtain a polymer that is fully endcapped with the aminosilanes of Yang et al., would have been well within the skill of the ordinary artisan in an effort to optimize the desired final product.  
	In the alternative to that noted above for claim 21, see claim 23 of Yang et al.  Again, the claims in this reference are a part of the original disclosure.  Claim 23 is directed to the reaction between an  -OH terminated polyurethane prepolymer and an isocyanate silane.  This claim requires a specific catalyst which Yang et al. specifically teaches can be bismuth.  Given the fact that this claim requires a water content of less than 1,000 ppm and the fact that the specifically disclosed Acclaim polyethers having a water content of equal to or less than 300 ppm, the skilled artisan would have found the specific claimed embodiment of claim 21 to have been obvious.  Note that polyethers are the preferred polymer used in the making of the polyurethanes in Yang et al. such that the selection of an -OH terminated polyurethane prepolymer having a polyether backbone would have been obvious.  
	For claims 22 and 23 again note that adjusting the molar ratio of reactants to ensure a fully silylated polymer would have been obvious to the skilled artisan.  For instance, since the resulting polymer in Yang et al. is intended to be silane terminated, the skilled artisan would have been motivated to use an excess amount of silane reactant to ensure the desired final product.

Claims 12, 13, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al. 2007/0100108.	
	Huang et al. teach a process for making silyl terminated polymers by reacting a polyether polyol, a polyisocyanate and an isocyanate silane.  Note that the catalyst can be a bismuth catalyst (paragraph 17).  
	While the entire teachings in Huang et al. are relevant to this rejection, the Examiner draws specific attention to the working examples.  As can be seen in para-graph 31 a reaction occurs between a polyether (a) or (a2) and a compound having an isocyanate group, also (b2) and (c2).  After the polyether is added the moisture concentration is reduced by below 200 ppm.  This range, somewhere between 0 to 200, overlaps to a significant degree with that claimed.  That is, of the claimed range of 50 to 250, 75% of the range is within breadth of the below 200 ppm teaching.  From this the skilled artisan would have anticipated an amount within the claimed range.
	While this specific example differs from that claimed in that it uses a tin catalyst, paragraph 17 provides a specific teaching that the catalyst can be either tin or bismuth in the alternative with an expectation of equivalence such that the skilled artisan would have immediately envisioned this difference in the method in paragraph 31.  In this manner each of claims 12 and 18 are anticipated.
	In the alternative, if not anticipated, the skilled artisan would have found the selection of a water content as claimed to have been obvious in view of the teachings in Huang et al. which embrace the majority of the claimed range.
	For claim 13, the temperature in the working examples is within this range.
	For claim 20 note that the isocyanate silane in Table 1 meets this limitation.
	For claim 21, as noted above, this claim allows for the addition of the IPDI isocyanate reactant by virtue of it not being excluded and the open term comprising.

Claims 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.
	For claims 19, 22 and 23 see the various ratios of reactants found in paragraphs 11 and 20 which embrace ratios as claimed.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (does not require undue experimentation).  In this manner the skilled artisan would have found the claimed ratio of reactants to have been obvious and within routine experimentation and optimization of the teachings in Huang et al.  

Claims 12 to 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious Ramdatt et al.
	Ramdatt et al. teach a process for making silyl terminated polymers by reacting a polyether polyol, a polyisocyanate and an isocyanate silane.  The teachings for this begin on paragraph 73 and include a bismuth catalyst (paragraph 76).  
	While the entire teachings in Ramdatt et al. are relevant to this rejection, the Examiner draws specific attention to the working examples.  As can be seen in para-graph 150 a reaction occurs between a polyether (a) or (a1) and a compound having an isocyanate group, also (b1) and an aminosilane(c1).  After the polyether is added the moisture concentration is reduced by below 200 ppm.  This range, somewhere between 0 to 200, overlaps to a significant degree with that claimed.  That is, of the claimed range of 50 to 250, 75% of the range is within breadth of the below 200 ppm teaching.  From this the skilled artisan would have anticipated an amount within the claimed range.
	While this specific example differs from that claimed in that it uses a tin catalyst, paragraph 76 provides a specific teaching that the catalyst can be either tin or bismuth in the alternative with an expectation of equivalence such that the skilled artisan would have immediately envisioned this difference in the reaction of paragraph 150.  In this manner each of claims 12 and 14 are anticipated.
	In the alternative, if not anticipated, the skilled artisan would have found the selection of a water content as claimed to have been obvious in view of the teachings in Ramdatt et al. which embrace the majority of the claimed range.
	For claim 13 note that the temperature in paragraph 150 meets this requirement  	
	For claim 15 note that the ratio of (a1) and (c1) to (b1) is .175:.133 and falls within the claimed range.
	For claims 16 and 17 note that the aminosilane in paragraph 150 meets this requirement.

Claims 21 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramdatt et al.
	Again, while the entire teachings in Ramdatt et al. are relevant to this rejection the Examiner draws specific attention to the working examples, paragraph 151.  This shows the reaction between a hydroxyl terminated polyether (a3) and an isocyanato silane (c3) in the presence of COSCAT 83 which is a bismuth catalyst (specifically bismuth trineodecanoate).  
	This differs from that claimed in that it does not specifically teach reducing the water content.  Referring to other working examples in Ramdatt et al.., though, the skilled artisan would recognize that process therein often reduce the water content to less than 200 ppm (paragraphs 149, 150 for instance). Thus while not specifically shown in this process, the skilled artisan would have found it obvious to reduce the water content to less than 200 ppm, as this is step often performed in the process of making a silane terminated polyurethane polymer.  Adding this known process step to a known process would have been obvious such that the method of claim 21 would have been obvious.
	For claims 22 and 23 note that the amounts of each reactant in paragraph 151 meets this requirement.

The Examiner recognizes that applicants’ specification provides examples using various amounts of water in the claimed reactions.  These examples are not useful in establish patentability for the claimed method for various reasons.  First, as applicants are aware, one cannot rely on unexpected results to overcome anticipation rejections and many of the rejections above are anticipatory.  Second, since the prior art either uses polyethers with a water content of 300 ppm or less, or 200 or less, comparative examples 2 and 3, which use over 330 ppm water, are not representative of the closest prior art.  Furthermore, given the narrowness of the claimed range and the large overlap by the prior art range, one cannot rely results at 124 and 197 ppm to be commensurate in scope with the claimed range.  Furthermore while the specification provides a comparative example of 34 ppm, the results of this example appear to be comparable to that within the claimed water range.  Finally the Examiner notes that there are three different, specific, reaction species that cannot on their face be considered obvious variants such that results for one specific method cannot be extrapolated to other methods.  

The Examiner was unable to ascertain an exact water content for the Acclaim polyethers noted above.  If applicants have that information or are able to find it, they are kindly requested to provide such information to the Examiner to aid in the prosecution of this application.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/7/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765